UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSE RIVERA,

                               Plaintiff,

                      -against-
                                                                    19-CV-10037 (CM)
METROPOLITAN TRANSPORTATION
AUTHORITY; FIRE DEPARTMENT; NEW                                  ORDER OF DISMISSAL
YORK CITY BOARD OF EDUCATION; CITY
OF NEW YORK; NATIONAL GUARD; STATE
OF NEW YORK,

                               Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated November 1, 2019, the Court directed Plaintiff, within thirty days, to

submit a completed and signed request to proceed in forma pauperis (IFP) and prisoner

authorization or pay the $400.00 in fees required to file a civil action. 1 That order specified that

failure to comply would result in dismissal of the complaint. Plaintiff has not complied with the

Court’s November 1, 2019 order. Accordingly, the complaint is dismissed without prejudice. See

28 U.S.C. §§ 1914, 1915.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.




       1
          After a search of the New York City Department of Correction records revealed that
Plaintiff was detained in a different facility, on December 10, 2019, the Clerk of Court remailed
the November 1, 2019 order to Plaintiff.
Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   January 15, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
